Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 1 of 12 PageID: 732




  REYNOLDS & HORN, P.C.
  116 South Raleigh Avenue
  Suite 9B
  Atlantic City, NJ 08401
  609-335-4719
  By: Thomas B. Reynolds, Esquire
  (Atty. ID #019311982)
  Attorney for Defendant, Officer Joseph Dixon
  File No. 8111-TBR

  AUDRA CAPPS; AND DOUGLAS                    THE UNITED STATES DISTRICT COURT
  ROBERT GIBSON, JR.,
                                              CIVIL NO. 1:19-CV-12002-RMB-AMD
                             Plaintiffs,
                                                              CIVIL ACTION
                  vs.
                                                  BRIEF IN SUPPORT OF MOTION FOR
  JOSEPH DIXON; BRYAN ORNDORF;                   DISMISSAL OR SUMMARY JUDGMENT
  JODY FARABELLA; CITY OF                         PURSUANT TO FEDERAL RULES OF
  MILLVILLE; JOHN/JANE DOE(S),                            CIVIL PROCEDURE

                             Defendants.




                        INTRODUCTION AND PROCEDURAL STATUS



        Plaintiff Audra Capps filed her initial Complaint in this case on May 1, 2019, and

  moving defendant Joseph Dixon filed answering pleadings on July 30, 2019. Thereafter

  on August 31, 2020, pursuant to the parties’ requests, submissions and conferences

  with the Court, U.S. District Judge Renee Marie Bumb entered a Consent Order (Court

  Document 57), granting Plaintiff leave to file a Second Amended Complaint by

  September 16, 2020, and granting defendants leave to file motions to dismiss in

  response to said Amended Complaint and/or for judgment on the pleadings, on or



                                                                                             1
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 2 of 12 PageID: 733




  before October 17, 2020. Plaintiff did file her Second Amended Complaint (Court

  Document 58), and on behalf of the defense of Officer Dixon, this motion comes before

  the Court on Dixon’s application to dismiss Plaintiff’s allegations on the pleadings,

  pursuant to Rules 12(b)(6), (c) and (d) of the Federal Rules of Civil Procedure.

         In this action Plaintiffs seek damages pursuant to 42 U.S.C. Section 1983 against

  Officer Dixon, for allegedly using excessive force against Capps in effecting her

  February 25, 2018 arrest, resulting in a violation of her federal Constitutional rights

  under the Fourth and Fourteenth Amendments to be free from unreasonable searches

  and seizures. See Second Amended Complaint, Count 1, paragraph 97. Plaintiff in

  remaining Counts of the Second Amended Complaint also asserts derivative claims

  against Dixon, arising out of the same incident, for State constitutional and common law

  claims of negligence, assault and battery.

         Defendant Dixon asserts that under relevant legal principles, and specifically

  based upon the most recent, controlling U.S. Supreme Court precedent on

  interpretation and application of qualified immunity for law enforcement officers in

  defense of excessive use of force claims, Plaintiff has not and cannot establish that

  clearly established law prohibited Officer Dixon from taking down a resisting arrestee, to

  effect a lawful arrest, under the circumstances of this case. Accordingly, Officer Dixon

  is entitled to qualified immunity and dismissal of the allegations against him.

         Movant Dixon hereby incorporates by reference the Statement of Material Facts

  filed concurrently with this brief, and for the reasons which follow, Joseph Dixon

  requests the Court to grant this motion for judgment on the pleadings.




                                                                                             2
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 3 of 12 PageID: 734




                               LEGAL STANDARDS OF REVIEW




         To withstand a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

  “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678(2009) (quoting

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

  when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Id. at 662. “[A]n

  unadorned, the defendant-unlawfully-harmed-me accusation” does not suffice to

  survive a motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to provide the ‘grounds’

  of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.

  at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

         In reviewing a plaintiff’s allegations, the district court “must accept as true all

  well-pled factual allegations as well as all reasonable inferences that can be drawn from

  them, and construe those allegations in the light most favorable to the plaintiff.” Bistrian

  v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012). The Court may consider only the

  allegations in the complaint, and “matters of public record, orders, exhibits attached to

  the complaint and items appearing in the record of the case.” Oshiver v. Levin, Fishbein,




                                                                                                  3
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 4 of 12 PageID: 735




  Sedran & Berman, 38 F.3d 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty.

  Intermediate Unit v. Penn. Blue Shield, 896 F.2d 808, 812 (3d Cir. 1990)).



         Qualified immunity is “immunity from suit rather than a mere defense to liability.”

  Pearson v. Callahan, 555 U.S. 223, 237 (2009), (citing Mitchell v. Forsyth, 472 U.S. 511

  (1985); “Typically, the ‘application of the defense of qualified immunity is a legal question

  for the court rather than the jury; therefore, the defense should be raised and resolved

  ‘long before trial.’” Radiation Data, Inc. v. New Jersey Dept. of Environmental Protection,

  456 N.J. Super. 550, 560 (App. Div. 2018) (quoting Brown, 230 N.J. at 98 (citations

  omitted)). When determining qualified immunity, a trial court “must exercise its discretion

  so that officials are not subjected to unnecessary and burdensome discovery or trial

  proceedings." Id. (quoting Crawford-El v. Britton, 523 U.S. 574, 597-98 (1998)). A

  defendant in a civil rights action is entitled to qualified immunity shielding officials from

  civil liability when their conduct does not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known. Bland v. City of

  Newark, 900 F. 3d 77 (3d Cir. 2018).

         This “high standard for ‘clearly established’ law” is “tilted in favor of shielding

  government actors.” Zaloga v. Borough of Moosic, 841 F.3d 170, 175-77 (3d Cir. 2016).

  When properly applied, it protects "all but the plainly incompetent or those who

  knowingly violate the law." Ashcroft, 563 U.S. at 741 (quoting Malley, 475

  U.S., at 341).

         “Unless the plaintiff’s allegations state a claim of violation of clearly established

  law, a defendant pleading qualified immunity is entitled to dismissal before



                                                                                                 4
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 5 of 12 PageID: 736




  commencement of discovery.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). “Even if

  the plaintiff’s complaint adequately alleges the commission of acts that violated clearly

  established law, the defendant is entitled to summary judgment if discovery fails to

  uncover evidence sufficient to create a genuine issue as to whether the defendant in

  fact committed those acts.” 472 U.S. at 526. “Harlow thus recognized an entitlement

  not to stand trial or face the other burdens of litigation, conditioned on the resolution of

  the essentially legal question whether the conduct of which the plaintiff complains

  violated clearly established law.” Id. “The entitlement is an immunity from suit rather

  than a mere defense to liability; and like an absolute immunity, it is effectively lost if a

  case is erroneously permitted to go to trial.” Id.



                                      LEGAL ARGUMENT



         UNDER RECENT U.S. SUPREME COURT PRECEDENT, OFFICER DIXON IS
         ENTITLED TO QUALIFIED IMMUNITY IN THIS EXCESSIVE FORCE CLAIM
         AS A MATTER OF LAW


         In the 2019 decision of City of Escondido v. Emmons, 139 S. Ct. 500 (2019), the

  U.S. Supreme Court expounded upon and clarified the doctrine of qualified immunity as

  it applies to claims of excessive force made against police officers for their conduct in

  effectuating an arrest. The plaintiff in Escondido claimed that the defendant officer,

  Craig, used excessive force in effectuating plaintiff’s arrest for the misdemeanor offense

  of resisting and delaying a police officer, where the officer utilized a takedown maneuver

  in taking the arrestee down to the ground and then handcuffing him. After stating the

  applicable rule that qualified immunity attaches when an official’s conduct does not

                                                                                                 5
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 6 of 12 PageID: 737




  violate clearly established statutory or constitutional rights of which a reasonable person

  would have known [citing recent Supreme Court decisions Kisela v. Hughes, 138 S. Ct.

  1148 (2018); District of Columbia v. Wesby, 138 S. Ct. 577 (2018); White v. Pauly, 137

  S. Ct. 548 (2017); and Mullenix v. Luna, 136 S. Ct. 305 (2015)], the Escondido Court

  expressly rejected the Ninth Circuit Court of Appeals’ formulation of the definition of a

  clearly established right by saying only, and at a high level of generality, that the “right

  to be free of excessive force” was clearly established. Escondido, supra, at p. 503. The

  Supreme Court held that the Ninth Circuit Court had failed to properly analyze or explain

  whether clearly established law barred Officer Craig from stopping and taking down

  plaintiff Emmons in the manner shown and under the existing circumstances. Id., at

  504.

         In citing Wesby, supra, the Escondido Court held that the Supreme Court has

                “stressed the need to identify a case where an officer acting under similar
                circumstances was held to have violated the Fourth Amendment. . . .
                While there does not have to be a case directly on point, existing
                precedent must place the lawfulness of the particular [action] beyond
                debate. . . . Of course, there can be the rare obvious case, where the
                unlawfulness of the officer’s conduct is sufficiently clear even though
                existing precedent does not address similar circumstances. . . . But a
                body of relevant case law is usually necessary to clearly establish the
                answer . . . .”

  Escondido, supra at 504, quoting Wesby.

         See also White v. Pauly, 137 S. Ct. 548 (2017), holding that clearly established

  law should not be defined at a high level of generality, but must instead be

  particularized to the facts of the case. The ”clearly established” standard requires that

  at the time of the action taken, the then-existing legal principle must clearly prohibit the

  officer's conduct in the particular circumstances before him; “(t)he rule's contours must



                                                                                                 6
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 7 of 12 PageID: 738




  be so well defined that it is clear to a reasonable officer that his conduct was unlawful in

  the situation he confronted." District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018).

         In the White, supra, the Supreme Court instructed the lower courts on qualified

  immunity by stating the following:

                        “[E]xisting precedent must have placed the statutory or
                constitutional question beyond debate. In other words, immunity protects
                all but the plainly incompetent or those who knowingly violate the law.
                        In the last five years, this Court has issued a number of opinions
                reversing federal courts in qualified immunity cases. The Court has found
                this necessary both because qualified immunity is important to society as
                a whole, and because as an immunity from suit, qualified
                immunity is effectively lost if a case is erroneously permitted to go to trial.
                        Today, it is again necessary to reiterate the longstanding
                principle that clearly established law should not be defined at a high
                level of generality. As this Court explained decades ago, the clearly
                established law must be particularized to the facts of the case.
                Otherwise, [p]laintiffs would be able to convert the rule of qualified
                immunity . . . into a rule of virtually unqualified liability simply by
                alleging violation of extremely abstract rights.”

  Id. at 551-52 (internal citations and quotation marks omitted.

         Applying these principles to the instant matter, it is clear that Plaintiff Capps has

  not met and cannot meet, under the particularized circumstances of this case, the

  threshold showing of a deprivation of a ‘clearly established’ constitutional right.

  Plaintiff’s argument appears to be that she had a constitutional right that Officer Dixon

  could not effect an arrest with a take-down maneuver, to overcome her resistance, in

  these circumstances. This claim does not represent a clearly established constitutional

  violation, and under the Supreme Court’s prevailing analysis, Officer Dixon is entitled to

  qualified immunity.

          Plaintiff has proffered no evidence, authority, or legal precedent, to prove that

  one who is unlawfully resisting an arrest, that is based on probable cause, has a right to



                                                                                                 7
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 8 of 12 PageID: 739




  be free from a law enforcement officer’s takedown maneuver to apply handcuffs and

  effectuate an arrest. Similarly, Plaintiff has not shown any evidence that a law

  enforcement officer would clearly believe that his conduct in using a takedown

  maneuver, lasting 2 seconds, to arrest a resisting suspect, was unlawful or a violation of

  clearly established statutory or constitutional rights.

         Rather, in the Second Amended Complaint, Plaintiff Capps has cited published

  excerpts of the Attorney General’s Office (see paragraphs 68-69 of the Second

  Amended Complaint) and of a State Police Training Commission’s course curriculum

  (see paragraph 88), which excerpts in fact expressly authorize police officers to use

  non-deadly, manual physical force when “necessary to overcome a subject’s physical

  resistance to the exertion of the law enforcement officer’s authority”; and “(e)xamples of

  physical force include “wrestling a resisting subject to the ground, using wrist locks or

  arm locks, striking with the hands or feet, or other similar methods of hand-to hand

  confrontation.” Id., at paragraphs 68-69. The State Police Training Commission course

  excerpt specifically provides 5 recognized “takedown techniques” that are expressly

  authorized for officers to subdue resisting suspects. Id., at paragraph 88.

        Indeed, Officer Bryan Orndorf, an eyewitness to Officer Dixon’s arrest of Capps,

  stated to State Division of Criminal Justice investigators that Officer Dixon utilized the

  takedown “maneuver because his training kicked in and it is a way to bring a subject to

  the ground quickly and effectively . . . that Officer Dixon did the right thing and it is

  unfortunate that he was much larger than her, so injury occurred as a result of the size

  difference; Officer Orndorf learned how to do a hip toss in the academy and has never




                                                                                               8
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 9 of 12 PageID: 740




  used it on the street because when he did it, he dislocated his hip.” See Exhibit D,

  Report of Division of Criminal Justice interview of Officer Bryan Orndorf.

        The totality of the circumstances in this matter, and in the precise moment and

  situation facing Dixon, who at that time had no knowledge of Capps’ intentions or

  potential actions, do not prove a clearly established constitutional violation committed by

  Officer Dixon in the immediate decision and execution of the takedown maneuver, in a

  matter of less than 3 seconds, to effect the arrest of the resisting Plaintiff Capps. To the

  contrary, Plaintiff has failed to show that Dixon’s official conduct violated clearly

  established statutory or constitutional rights of which a reasonable person would have

  known, defined with the specificity required by controlling Supreme Court decisions.

  Plaintiff Capps’ assertions that her right to be free of excessive force, under the

  particularized facts of this case, are of such a high level of generality that the

  unlawfulness of the officer’s conduct in question is not beyond debate.

         The requirement of specificity in defining a clearly established right was

  explained by the Escondido Court as follows:

          “Specificity is especially important in the Fourth Amendment context, where the
         Court has recognized that it is sometimes difficult for an officer to determine how
         the relevant legal doctrine, here excessive force, will apply to the factual situation
         the officer confronts; use of excessive force is an area of the law in which the
         result depends very much on the facts of each case, and thus police officers are
         entitled to qualified immunity unless existing precedent squarely governs the
         specific facts at issue. . . . (I)t does not suffice for a court simply to state that an
         officer may not use unreasonable and excessive force, deny qualified immunity,
         and then remit the case for a trial on the issue of reasonableness. An officer
         cannot be said to have violated a clearly established right unless the right’s
         contours were sufficiently definite that any reasonable official in the defendant’s
         shoes would have understood that he was violating it.”

  Id. at p. 503, quoting Kisela v. Hughes, 138 S. Ct. 1148 (2018).




                                                                                                9
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 10 of 12 PageID: 741




          As noted above, Officer Dixon made a split-second judgment and acted when

  confronted with a situation of evolving circumstances, which conduct by Dixon, involving

  a takedown maneuver, was authorized, and not prohibited by, settled law 1, controlling

  authority or by clearly established precedent, and Dixon is entitled to qualified immunity.



          Dixon’s negotiated plea agreement involving guilty pleas to reckless conduct

  during arrests of Capps and Joyce does not eliminate Dixon’s qualified immunity

  defenses. Dixon faced a Hobson’s choice (per the characterization of Judge Malestein,

  who also stated that Dixon really had no choice) of a plea offer that would essentially

  assure Dixon his freedom, versus a prolonged fight against a powerful State agency

  and zealous prosecutor, who expressed in court that his goal was to indict and

  prosecute Dixon for official misconduct crimes that would result in a 10-year mandatory

  minimum prison sentence, indicating the State’s desire to target and ‘get’ Dixon at any

  cost, following an investigation prompted by a media report. It cannot be said that

  Dixon’s choice, for himself and his family, to plead guilty under these circumstances,

  reflected his state of mind, good faith, and intentions at the precise moments of the

  evolving situations leading to the lawful arrests of Capps and Joyce. There has been no

  fair, plenary hearing or adjudication of any of the claims against Dixon raised in this civil

  litigation, and Dixon is entitled, in the context of this litigation, to an objective analysis



  1 See, e.g., State v. Moriarty, 133 N.J. Super. 563 (App. Div. 1975), reciting long-established, deeply
  rooted legal principles, at p. 573: It is recognized that "a private citizen may not use force to resist arrest
  by one he knows or has good reason to believe is an authorized police officer engaged in the
  performance of his duties, whether or not the arrest is illegal under the circumstances obtaining." State v.
  Koonce, 89 N.J. Super. 169, 184 (App. Div. 1965). The duty imposed on the citizen to submit also obtains
  when the restraint by the police officer is for any lawful purpose. State v. Mulvihill, supra. If, however,
  the citizen resists, the officer is not only justified in but has the duty of employing such force as is
  reasonably necessary to overcome the resistance and accomplish the arrest (emphasis added).

                                                                                                              10
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 11 of 12 PageID: 742




  and determination, by this Court, of the particular relevant facts and circumstances in

  issue. If and when necessary, Dixon will apply to this Court for an order formally

  decreeing that Dixon’s guilty plea be deemed inadmissible in this litigation, as Dixon, in

  this forum, should be afforded a level playing field to assert his defenses, in the

  interests of justice and fairness.



         Based on the accompanying Statement of Material Facts, Certification of

  Counsel, and attached Exhibits, including the police video and audio recordings of the

  subject incident, all of which are incorporated by reference herein, movant defendant

  Joseph Dixon submits that the Plaintiff’s generalized, undefined claims of constitutional

  violations are barred by qualified immunity and should be dismissed pursuant to Federal

  Rules of Civil Procedure. Movant Dixon respectfully submits there is an absence of a

  genuine issue as to any material fact presented in this claim for excessive force in

  violation of Plaintiff’s constitutional rights, to preclude the entry of judgment, dismissing

  the Complaint.




                                                                                              11
Case 1:19-cv-12002-RMB-AMD Document 64-2 Filed 10/17/20 Page 12 of 12 PageID: 743




                              CONCLUSION


      Qualified immunity is an objective question to be decided by the court as a matter of

  law. Carswell v. Borough of Homestead, 381 F.3d 235, 242 (3d Cir. 2004). Based on

  established and current caselaw applying the principles of qualified immunity to the

  facts of this case, movant Dixon respectfully requests that the Court enter an Order

  dismissing the Complaint, with prejudice.



  Date: 10/17/20             REYNOLDS & HORN, P.C.

                       By:   _/s/Thomas B. Reynolds____

                             Thomas B. Reynolds, Esquire
                               Attorney for Defendant
                                    Joseph Dixon




                                                                                         12
